Citation Nr: 0334606	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-09 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.  

2.  Entitlement to service connection for a mental disorder, 
claimed as dysthymia and post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On April 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the Atlanta VA Regional 
Office and request copies of the 
veteran's service medical records.  
Please inform them that an October 1994 
request for information indicates that 
all of the veteran's service medical 
records were sent to them in June 1989.  
All responses, to include any negative 
responses, should be clearly documented 
in the veteran's claims folder.

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service medical records.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  The record indicates that the veteran 
was treated for a skin disorder at the 
Oklahoma City Hospital in the mid 1970's 
and also by a Dr. Cooper.  Please contact 
the veteran and ask him to provide the 
specific dates of treatment and address 
each of the aforementioned medical 
providers.  Please obtain the necessary 
authorization forms.  Once they have been 
obtained, request the complete clinical 
records, to include progress notes, 
outpatient treatment reports, and any 
reports of examination.

4.  A September 2001 letter from D. 
Arthur E. Lesesne indicates that he has 
treated the veteran since 1997 for 
anxiety and PTSD.  Please make 
arrangements to obtain Dr. Lesesne's 
complete clinical records.  His address 
is 5243 Snapfinger Woods Drive, Decatur, 
Georgia, 30035.

5.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Send a development letter 
asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
provide specific dates, locations, and 
units of assignment for the following 
stressors: putting bodies in bags; being 
under sniper fire; and also being subject 
to mortar attacks, as well as any other 
stressful situations the veteran 
considers relevant.

6.  Once the veteran has provided the 
information requested in number 5 above, 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
as identified by the veteran.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

7.  Once all the development above has 
been completed, make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded the following 
examinations:  Dermatology and 
Psychiatric.  Send the claims folder to 
the examiners for review.

Please ask the examiners the following:

(a)  Request that the examiners review 
the veteran's claims folder in 
conjunction with the examinations, and 
acknowledge such receipt and review in 
any examination reports.

(b)  Psychiatric Examination: Please ask 
the following: (1) whether the veteran 
has any current mental health disorders, 
to include dysthymia and PTSD and (2) 
whether any currently diagnosed mental 
health disorder is as least likely as not 
related to the veteran's active duty 
service.  With respect to the veteran's 
PTSD claim, the examiner is also asked to 
specifically state whether PTSD is as 
least likely as not related to the 
veteran's active duty service in Vietnam.  
The examiner is asked to provide a 
complete rationale for any opinions 
expressed.  

(c)  Dermatology Examination: Please ask 
the following: (i) whether the veteran 
has any current disorders of the skin and 
(ii) whether any currently diagnosed 
disorders of the skin are as least likely 
as not due to herbicide exposure in 
service and/or any other incident of the 
veteran's active duty service.  The 
examiner is asked to make specific 
reference to the veteran's service 
personnel records which list the 
veteran's MOS as water supply, service 
medical records (if available), and 
VA/private medical records which contain 
diagnoses of vitiligo, tenea versicolor, 
and dipigmentation.  The examiner is 
asked to provide a complete rationale for 
any opinions expressed.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



